ORDER

PER CURIAM.
Larry Griggs (“Movant”) appeals from the motion court’s judgment denying his Rule 29.15 post-conviction motion after an evidentiary hearing. The State charged Movant with first degree assault pursuant to Section 565.050 RSMo 2000, armed criminal action pursuant to Section 571.015 RSMo 2000, first degree burglary pursuant to Section 569.160 RSMo 2000, and unlawful use of a weapon pursuant to Section 571.030 RSMo 2000. Movant was sentenced to twenty-five years’ imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App.E.D.2001). An extended would have no precedential value. We have furnished the parties with a memorandum for their information only, setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).